         Case 4:19-cv-10432-TSH Document 76 Filed 10/25/19 Page 1 of 8



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS
_______________________________________
                                          )
AFRICAN COMMUNITES TOGETHER, a )
membership organization;                  )           CIVIL ACTION
UNDOCUBLACK NETWORK, a                    )
membership organization; DAVID            )           NO. 19-10432-TSH
KROMA; MOMOLU BONGAY;                     )
                                          )
OTHELLO A.S.C. DENNIS; YATTA
                                          )
KIAZOLU; CHRISTINA WILSON;                )
JERRYDEAN SIMPSON; C.B., AL. K.,          )
D.D., D.K., AI. K., AD. K. by and through )
their father and next friend OTHELLO      )
A.S.C. DENNIS; O.S. by and through his    )
mother and next friend JERRYDEAN          )
SIMPSON,                                  )
                                                  )
                            Plaintiffs,           )
                                                  )
                       v.                         )
                                                  )
DONALD J. TRUMP, President of the                 )
United States in his official capacity;           )
UNITED STATES DEPARTMENT OF                       )
HOMELAND SECURITY; KEVIN                          )
MCALEENAN, Acting Secretary of the                )
Department of Homeland Security in his            )
official capacity,                                )
                                                  )
                     Defendants.                  )
______________________________________


   ORDER AND MEMORANDUM ON DEFENDANTS’ MOTION FOR TO DISMISS
                         (Docket No. 52)

                                          October 25, 2019

       President Trump announced plans to terminate Deferred Enforced Departure (“DED”) for

Liberians effective March 31, 2020. Plaintiffs filed this action seeking to declare unlawful and/or

enjoin that termination because they believe President Trump based his decision on racial animus

rather than existing conditions in Liberia. Defendants move to dismiss for lack of jurisdiction.
          Case 4:19-cv-10432-TSH Document 76 Filed 10/25/19 Page 2 of 8



(Docket No. 52). While the Court finds that the Plaintiffs have suffered an injury in fact, the Court

unfortunately sees no way to redress that injury. In order to renew DED, the President must take

affirmative action, and this Court cannot compel the President to take that action under the

circumstances of this case. Thus, the Court grants Defendants’ motion to dismiss. (Docket No.

52).

                                              Background

        Since the 1980s, Liberia has experienced armed conflicts that have claimed the lives of

over 250,000 civilians and devastated its economy. Four previous Administrations have granted

humanitarian relief to Liberians lawfully residing in the United States through Temporary

Protected Status (“TPS”) and DED. TPS is a statutory status that the Secretary of the Department

of Homeland Security (“DHS”) may extend to foreign nationals who cannot return to their country

of origin due to armed conflict, natural disaster, or temporary conditions.                 See 8 U.S.C.

§ 1254a(b)(1). DED is a temporary, discretionary stay of removal granted to foreign nationals

from designated countries generated by the President. Unlike TPS, DED does not have a statutory

basis; it emanates from the President’s constitutional authority to conduct foreign relations.

        In 1991, Attorney General 1 Dick Thornburgh first granted TPS to Liberians due to

“ongoing armed conflict within Liberia” and the “extraordinary and temporary conditions in

Liberia that prevent . . . nationals of Liberia from returning to Liberia in safety.” (Docket No. 46

at 20). In 1999, Attorney General Reno terminated TPS. Shortly thereafter, President Clinton

granted Liberian nationals DED, citing fragile conditions and the significant risk that deporting

Liberians “would cause other countries in West Africa to repatriate involuntarily many thousands



1
        Prior to March 1, 2003, the Attorney General held immigration-related authority (including the
authority to designate countries for TPS). On March 1, 2003, this authority was transferred to the Secretary
of the newly created DHS.

                                                     2
         Case 4:19-cv-10432-TSH Document 76 Filed 10/25/19 Page 3 of 8



of Liberian refugees, leading to instability in Liberia and potentially threatening peace along the

Liberian border.” (Docket No. 53-1 at 2). President George W. Bush continued DED, citing

similar concerns. (Docket No. 53-3 at 2).

       In 2002, Attorney General Ashcroft granted TPS to Liberians after the country relapsed

into civil war. DHS extended TPS in 2004 and 2005 even though the armed conflict had ended

because there were “extraordinary and temporary conditions that prevent the safe return of

nationals of Liberia.” (Docket No. 46 at 23).

       In 2006, after assessing conditions in Liberia, DHS terminated TPS. Before TPS expired

on October 1, 2007, however, President Bush again granted DED relief to Liberians because “the

political and economic situation” continued to justify deferring deportation. (Docket No. 46 at

24).

       On March 23, 2009, President Obama, citing “compelling foreign policy reasons,”

followed the precedent of previous administrations by extending DED for Liberians immediately

after President Bush’s extension expired. (Docket No. 53-4 at 2). President Obama continued to

extend DED relief to Liberians in the United States until 2014 when he granted a 24-month

extension. (Docket No. 46 at 24).

       In 2014, the Ebola epidemic hit Liberia. The virus spread rapidly throughout the country

and infected over ten-thousand people in two years. In response, DHS again granted TPS for

Liberians, noting that the epidemic had overwhelmed Liberia’s already weak health care system

and that Liberians could not safely return to Liberia. (Docket No. 46 at 25). When the Ebola

outbreak was finally contained, DHS terminated TPS. On September 28, 2016, however, President

Obama again granted DED to Liberians for 18 months beginning on October 1, 2016. (Docket No.

53-6 at 2–3).



                                                3
          Case 4:19-cv-10432-TSH Document 76 Filed 10/25/19 Page 4 of 8



       On March 27, 2018, President Trump announced plans to terminate DED for Liberians

effective March 31, 2019. In his memorandum, President Trump noted:

       Liberia is no longer experiencing armed conflict and has made significant progress
       in restoring stability and democratic governance. Liberia has also concluded
       reconstruction from prior conflicts, which has contributed significantly to an
       environment that is able to handle adequately the return of its nationals. The 2014
       outbreak of Ebola Virus Disease caused a tragic loss of life and economic damage
       to the country, but Liberia has made tremendous progress in its ability to diagnose
       and contain future outbreaks of the disease.

(Docket No. 53-7 at 1–2). On March 28, 2018, President Trump extended the wind-down period

to March 31, 2020. (Docket No. 53-9 at 2).

                                           Legal Standard
       When a party moves to dismiss for lack of subject-matter jurisdiction under Rule 12(b)(1)

of the Federal Rules of Civil Procedure, “the party asserting jurisdiction has the burden to

establish through competent proof that jurisdiction exists.” White v. Comm’r, 899 F. Supp. 767,

771 (D. Mass. 1995). In evaluating whether the party has met its burden of proof, the court “may

consider extrinsic materials and, to the extent it engages in jurisdictional factfinding, is free to

test the truthfulness of the plaintiff’s allegations.” Dynamic Image Techs., Inc. v. United States,

221 F.3d 34, 37 (1st Cir. 2000).

                                             Discussion
                                           1. Individual Plaintiffs

       Defendants contend that the Individual Plaintiffs lack Article III standing to challenge

President Trump’s DED determination. “Article III of the Constitution limits federal courts’

jurisdiction to certain ‘Cases’ and ‘Controversies.’” Clapper v. Amnesty Int’l USA, 568 U.S.

398, 408 (2013). Standing is an element of the case-or-controversy requirement. Id. To have

Article III standing, a plaintiff must show (1) a “concrete, particularized, and actual or



                                                   4
          Case 4:19-cv-10432-TSH Document 76 Filed 10/25/19 Page 5 of 8



imminent” injury; (2) a causal link between the challenged action and that injury; and

(3) redressability. Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 149 (2010).

    a. Injury-in-Fact

       Defendants allege that the Individual Plaintiffs have not suffered an injury in fact because

deportation is not sufficiently imminent. According to Defendants, the Individual Plaintiffs have

pled only a potential harm, because anything could happen between now and March 31, 2020,

which might prevent their deportation. (Docket No. 53 at 7). For example, the Individual

Plaintiffs may gain citizenship or President Trump may again extend the wind-down period.

(Docket No. 53 at 8–9).

       The Court rejects this argument. “An allegation of future injury may suffice if the

threatened injury is ‘certainly impending,’ or there is a ‘substantial risk’ that the harm will

occur.” Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158 (2014) (quoting Clapper v.

Amnesty Int’l USA, 568 U.S. 398, 409, 414 n.5). An injury is certainly impending if it is

imminent and not too speculative. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 n.2

(1992). Deportation, “certainly impending” and a “substantial risk,” has been stayed under

DED, and DED is set to expire on March 31, 2020. Absent any affirmative action on the part of

Defendants to extend the wind-down period, 2 the Individual Plaintiffs face forcible removal from

this country on that date. And while President Trump may choose to extend the wind-down

period again at some point in the next eight months, Defendants’ ability to voluntarily take action

to postpone the harm does not destroy the imminence of the injury at stake. Cf. Adarand



2
        Defendants contend that Plaintiffs’ theory of injury is speculative because it relies on the
assumption that Congress will not enact any law affecting Liberians, that these plaintiffs will not
receive citizenship, etc. But Defendants offer no evidence that any of the Individual Plaintiffs
qualify for citizenship or that Congress likely will enact a law relative to the Liberians before the
wind-down period ends.
                                                  5
            Case 4:19-cv-10432-TSH Document 76 Filed 10/25/19 Page 6 of 8



Constructors, Inc. v. Slater, 528 U.S. 216, 222 (2000) (noting that voluntary cessation does not

render a case moot unless it is “absolutely clear that the allegedly wrongful behavior could not

reasonably be expected to recur” (internal quotation marks omitted) (emphasis in original)).

   b. Redressability

       Defendants argue that, even if the Individual Plaintiffs have suffered an injury in fact, this

Court lacks authority to redress that injury. To meet the redressability requirement, the case

“must be a real and substantial controversy admitting of specific relief through a decree of a

conclusive character, as distinguished from an opinion advising what the law would be upon a

hypothetical state of facts.” Aetna Life Ins. Co. of Hartford, Conn. v. Haworth, 300 U.S. 227,

241 (1937). This implicates “two jurisdictional concerns.” City of Los Angeles v. Lyons, 461

U.S. 95, 129 n.20 (1983) (emphasis in original). “First, a court must have the power to fashion

some appropriate remedy.” Id. (emphasis in original). “Second, a court must determine that

there is an available remedy which will have a ‘substantial probability’ of redressing the

plaintiff’s injury.” Id. (quoting Warth v. Seldin, 422 U.S. 490, 508 (1975)) (internal citations

omitted).

       “Enjoining the President from certain action is ‘extraordinary’ relief, but it may

nonetheless be available in certain circumstances.” Saget v. Trump, 375 F. Supp. 3d 280, 334

(E.D.N.Y. 2019) (quoting Franklin v. Massachusetts, 505 U.S. 788, 802–03 (1992)). For

example, the Supreme Court has “left open the question whether the President might be subject

to a judicial injunction requiring the performance of a purely ‘ministerial’ duty.” Franklin v.

Massachusetts, 505 U.S. 788, 802 (1992) (quoting Mississippi v. Johnson, 4 Wall. 475, 498–499

(1867)). And some courts suggest that “[t]he correction of an unlawful act ‘far more closely

resembles the performance of “a mere ministerial duty,” where “nothing [is] left to discretion,”



                                                 6
          Case 4:19-cv-10432-TSH Document 76 Filed 10/25/19 Page 7 of 8



than the performance of a “purely executive and political” duty requiring the exercise of

discretion vested in the President.’” Saget, 375 F. Supp. 3d at 334 (quoting Knight First

Amendment Inst. v. Trump, 302 F.Supp.3d 541, 578 (S.D.N.Y. 2018)). Thus, in Saget, the

Eastern District of New York denied the President’s motion to dismiss an action for injunctive

relief regarding the decision to terminate TPS for Haiti because “enjoining the President to

ensure executive officials operate in accordance with the law is appropriate in this case and well

within the Court’s power.” Id. at 334–35.

       The Court finds that there is no available remedy that it can award which will have a

substantial probability of redressing the Individual Plaintiffs’ injury. See City of Los Angeles v.

Lyons, 461 U.S. at 129 n.20. Even assuming the Court could declare the termination decision

void as the product of an unlawful process and/or enjoin enforcement of it, DED only continues

if the President renews it. DED, in other words, will still expire on March 31, 2020, absent any

affirmative action by President Trump. And this Court lacks the authority to compel the

President to take that action. The authority for the DED program comes from the executive

branch’s constitutional power to conduct foreign affairs, 3 and “the conduct of foreign affairs” is

a realm entrusted to the President. 4 Nixon v. Fitzgerald, 457 U.S. 731, 750 (1982). Given the

inherently executive nature of DED, the Court does not see any way it may lawfully compel the




3
       Saget, in contrast, deals with TPS, a statutory designation. See 375 F. Supp. 3d at 334–
35.
4
        While courts may sometimes exercise jurisdiction over realms entrusted to the President,
the Supreme Court has cautioned “that a court, before exercising jurisdiction, must balance the
constitutional weight of the interest to be served against the dangers of intrusion on the authority
and functions of the Executive Branch.” Nixon, 457 U.S. at 754. Given the discretion a sitting
president has over foreign affairs, the Court cannot say that other interests outweigh the danger
of intrusion here.
                                                 7
          Case 4:19-cv-10432-TSH Document 76 Filed 10/25/19 Page 8 of 8



President to act under these circumstances. Thus, the Court is compelled to grant the motion to

dismiss against the Individual Plaintiff.

                                       2. Organizational Plaintiffs

       Defendants also contend that the Organizational Plaintiffs lack Article III standing to

challenge the termination. The Court finds that the Organizational Plaintiffs, like the Individual

Plaintiffs, can establish an injury-in-fact. 5 But as explained above, this Court has no power to

redress that injury. The Organizational Plaintiffs request declaratory relief, and a declaration that

the termination decision is void for racial animus will not renew DED status past March 31,

2020. The Court therefore grants the motion to dismiss against the Organizational Plaintiffs.

                                            Conclusion

       For the reasons stated above, Defendants’ motion to dismiss for lack of jurisdiction (Docket

No. 52) is granted.

SO ORDERED

                                                                           /s/ Timothy S. Hillman
                                                                        TIMOTHY S. HILLMAN
                                                                              DISTRICT JUDGE




5
        They face (1) financial harm due to the diversion of their resources to advocacy efforts
and (2) damage to their ability to serve their missions of protecting African immigrants, and in
the First Circuit, “[i]t is a bedrock proposition that a relatively small economic loss -- even an
identifiable trifle -- is enough to confer standing.” Massachusetts v. United States Dep’t of
Health & Human Servs., 923 F.3d 209, 222 (1st Cir. 2019) (internal quotation marks omitted);
see also Long Term Care Pharmacy All. v. UnitedHealth Grp., Inc., 498 F. Supp. 2d 187, 192
(D.D.C. 2007) (“The pivotal inquiry is therefore not whether the organization has diverted
resources from one priority to another, but whether its activities have been directly impeded by
defendant's activities, thus necessitating the diversion of resources.”).
                                                 8
